 



Exhibit 10.50
AMENDED AND RESTATED
EMPLOYMENT/SEVERANCE AGREEMENT
     AMENDED AND RESTATED AGREEMENT made as of the 9th day of November, 2007 by
and between David J. Demlow residing at the address indicated on the signature
page hereto (hereinafter referred to as the “Employee”) and Double-Take
Software, Inc., a Delaware corporation with principal offices located at 257
Turnpike Road, Suite 210, Southborough, Massachusetts 01772 (hereinafter
referred to as the “Company”).
     The Employee is currently employed by the Company. The Company and the
Executive desire to amend and restate all prior agreements and understandings
regarding the Executive’s employment by the Company as set forth herein.
ARTICLE I
DEFINITIONS
     1.1 Base Salary. Base Salary shall mean the highest annualized rate of
Employee’s base compensation in effect at any time during the ninety (90) day
period prior to the Date of Termination of Employment, and shall include all
amounts of Employee’s base compensation that are reported as income, provided
however, that Base Salary shall not include any bonus or any other payment
contingent on performance.
     1.2 Cause. Cause shall mean (i) willful disobedience by Employee of a
material and lawful instruction of the Chief Executive Officer or the Board of
Directors of the Company; (ii) conviction of Employee of any misdemeanor
involving fraud or embezzlement or similar crime, or any felony; (iii) breach by
Employee of any material provision of this Agreement; (iv) conduct amounting to
fraud, dishonesty, willful misconduct or recurring insubordination; or
(v) excessive absences from work for any reason.

 



--------------------------------------------------------------------------------



 



     1.3 Disability. Disability shall mean a physical or mental infirmity which
impairs the Employee’s ability to substantially perform his duties with the
Company for a period of (30) consecutive days, and Employee has not returned to
his full time employment prior to the Employment Termination Date as stated in
the “Notice of Termination of Employment” (as defined below).
     1.4 Employment Termination Date. Employment Termination Date shall mean
(i) in the case of the Employee’s death, his date of death; (ii) in all other
cases, the date specified in the Notice of Termination of Employment; provided,
however, if the Employee’ s employment is terminated by the Company due to
Disability, the date specified in the Notice of Termination of Employment shall
be at least 30 days from the date the Notice of Termination of Employment is
given to the Employee, and provided further that in the case of Disability, the
Employee shall not have returned to the full-time performance of his duties
during such period of at least 30 days. For purposes of this Agreement a
termination of employment means a “separation from service” within the meaning
of Treas. Reg. §1.409A-1(h).
     1.5 Notice of Termination of Employment. Notice of Termination of
Employment shall mean a written notice from the Company, or the Employee, of
termination of the Employee’s employment which indicates the specific
termination provision in this Agreement relied upon, if any. A Notice of
Termination of Employment served by the Company shall specify the effective
Employment Termination Date.

- 2 -



--------------------------------------------------------------------------------



 



     1.6 Severance Benefits. Severance Benefits shall mean if Employee and
Employee’s eligible dependents shall be entitled to “continuation coverage”
within the meaning of section 4980B of the Code for health, dental and vision
insurance, elects to continue coverage and timely takes the required steps to
initiate such coverage, the amount by which the cost of such coverage for
Employee and Employee’s eligible dependents exceeds the amount that Employee
previously paid for coverage under such health, dental and vision insurance
plans, provided, however, that Severance Benefits shall cease to the extent that
Employee or Employee’s eligible dependents are no longer eligible for such
continuation coverage and shall, if Employee becomes eligible for group health,
dental or vision benefits under plans maintained by a subsequent employer, be
secondary to the benefits provided by such subsequent employer.
     1.7 Severance Payment. Severance Payment shall mean a cash payment equal to
twelve (12) months Base Salary, payable in accordance with the Company’s regular
payroll periods, commencing on the first day of the first payroll period
following the Employment Termination Date. Each payment shall be deemed to be a
separate payments for purposes of Section 409A of the Code.
     1.8 Termination Agreement. Termination Agreement shall mean an agreement in
the form attached hereto as Addendum A, which shall be signed by Employee within
thirty (30) days of the Employment Termination Date.

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE II
EMPLOYMENT
     Employee’s employment is at-will and nothing in this Agreement is intended,
or shall be construed, to limit the right of the Company to terminate Employee’s
employment at any time in its sole discretion.
ARTICLE III
NON-DISCLOSURE
     Employee agrees that this Agreement is conditioned on Employee’s compliance
with the non-disclosure agreement (the “NDA”) between the Company and Employee,
a copy of which is attached hereto as Addendum B and is hereby incorporated by
reference. Any breach or violation of any terms of the NDA shall be considered a
breach or violation of this Agreement.
ARTICLE IV
RESTRICTIVE COVENANT
     4.1 In the event of the termination of employment with the Company for any
reason, Employee agrees that he will not, for a period of one (1) year following
such termination, directly or indirectly, enter into or become associated with
or engage in any other business (whether as a partner, officer, director,
shareholder, employee, consultant, or otherwise), which is in the business of
providing real time data replication and high availability software technologies
in competition with the Company or is otherwise engaged in the same or similar
business as the Company in direct competition with the Company’s products or
services, or those which the Company was in the process of developing, during
the tenure of Employee’s employment by the Company. Notwithstanding the
foregoing, the ownership by Employee of less than 5 percent of the shares of any
publicly held corporation shall not violate the provisions of this Article IV.

- 4 -



--------------------------------------------------------------------------------



 



     4.2 In furtherance of the foregoing, Employee shall not during the
aforesaid period of non-competition, directly or indirectly, in connection with
any business of providing real time data replication and high availability
software technologies, or any business similar to the business in which the
Company was engaged, or in the process of developing during Employee’s tenure
with the Company, solicit any customer or employee of the Company who was a
customer or employee of the Company during the term of his employment.
     4.3 If any court shall hold that the duration of non-competition or any
other restriction contained in this Article IV is unenforceable, it is our
intention that same shall not thereby be terminated but shall be deemed amended
to delete therefrom such provision or portion adjudicated to be invalid or
unenforceable or, in the alternative, such judicially substituted term may be
substituted therefor.
ARTICLE V
SEVERANCE PAYMENT; TERMINATION OF OPTIONS
     5.1 In the event the Company terminates Employee’s employment without Cause
during the term of this Agreement, and (i) Employee does not violate the
provisions of Articles III and IV; and (ii) Employee signs a Termination
Agreement satisfactory to the Company, Employee shall be paid a Severance
Payment.
     5.2 In the event (i) Employee is terminated for Cause, or (ii) Employee
violates the provisions of Article III or IV, any and all employment stock
options held by Employee, whether vested or unvested, shall immediately
terminate and Employee shall not be entitled to exercise such options.

- 5 -



--------------------------------------------------------------------------------



 



ARTICLE VI
TERM AND TERMINATION
     6.1 The term of this Agreement has commenced as of the date hereof and,
unless sooner terminated as hereinafter set forth, shall end on March 31, 2009
(the “Term”); provided, however, that this Agreement will automatically renew
for additional one year periods (each a “Renewal Term”) on each anniversary
thereafter, unless the Company delivers to Employee written notice of intent not
to renew at least thirty (30) days prior to the expiration of the Term or any
Renewal Term.
     6.2 This Agreement shall automatically terminate upon the voluntary
resignation of Employee.
ARTICLE VII
TERMINATION OF PRIOR AGREEMENTS AND UNDERSTANDINGS
     This Agreement sets forth the entire agreement between the parties and
supersedes all prior agreements and understandings between the parties regarding
severance payments or benefits, whether oral or written prior to the effective
date of this Agreement.

- 6 -



--------------------------------------------------------------------------------



 



ARTICLE VIII
ARBITRATION, COSTS AND INDEMNIFICATION
     8.1 Any dispute arising out of the interpretation, application, and/or
performance of this Agreement with the sole exception of any claim, breach, or
violation arising under Articles III or IV hereof shall be settled through final
and binding arbitration before a single arbitrator in the State of New Jersey in
accordance with the Rules of the American Arbitration Association. The
arbitrator shall be selected by the Association and shall be an attorney-at-law
experienced in the field or fields involved in the dispute (e.g., corporate,
employment, trade secret, non-competition, or securities law). Any judgment upon
any arbitration award may be entered in any court, federal or state, having
competent jurisdiction of the parties. Whether in arbitration or in any
litigation between the parties in federal or state court relating to or
concerning this Agreement, it is agreed that the losing shall pay the prevailing
party’s reasonable attorney’s fees and costs.
     8.2 The Company hereby agrees to indemnify, defend, and hold harmless
Employee for any and all claims arising from or related to his employment by the
Company at any time asserted, at any place asserted, and to the fullest extent
permitted by law, except for any claims arising out of a breach of any
restrictive covenant, non-solicitation agreement or similar arrangement between
Employee and an entity other than the Company.
ARTICLE IX
SEVERABILITY
     If any provision of this Agreement shall be held invalid and unenforceable,
the remainder of this Agreement shall remain in full force and effect. If any
provision is held invalid or unenforceable with respect to particular
circumstances, it shall remain in full force and effect in all other
circumstances.

- 7 -



--------------------------------------------------------------------------------



 



ARTICLE X
NOTICE
     For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when personally delivered or sent by certified mail, return
receipt requested, postage prepaid, addressed to the Company at the address set
forth below and to Employee at the address set forth on the signature page or to
any such other address as the party to receive the notice shall advise by due
notice given in accordance with this paragraph. All notices and communications
shall be deemed to have been received on the date of delivery thereof or on the
third business day after the mailing thereof except that notice of change of
address shall be effective only upon receipt.
     The current address of the Company is as follows:

     
          IF TO THE COMPANY:
  Double-Take Software, Inc.
 
  257 Turnpike Road, Suite 210
 
  Southborough, Massachusetts 01772

ARTICLE XI
BENEFIT
     This Agreement shall inure to, and shall be binding upon, the parties
hereto, the successors and assigns of the Company, and the heirs and personal
representatives of the Employee.
ARTICLE XII
WAIVER
     The waiver by either party of any breach or violation of any provision of
this Agreement shall not operate or be construed as a waiver of any subsequent
breach of construction and validity.

- 8 -



--------------------------------------------------------------------------------



 



ARTICLE XIII
GOVERNING LAW
     This Agreement has been negotiated and executed in the Commonwealth of
Massachusetts, which shall govern its construction and validity.
ARTICLE XIV
JURISDICTION
     Any or all actions or proceedings which may be brought by the Company or
Employee under this Agreement shall be brought in courts having a stitus within
the State of Massachusetts, and Employee and the Company each hereby consent to
the jurisdiction of any local, state, or federal court located within the State
of Massachusetts.
ARTICLE XV
ENTIRE AGREEMENT
     This Agreement contains the entire agreement between the parties hereto. No
change, addition, or amendment shall be made hereto, except by written agreement
signed by the parties hereto.
ARTICLE XVI
SURVIVAL
     Articles III, IV, VIII, X, XIII and XIV shall survive the termination of
this Agreement.

- 9 -



--------------------------------------------------------------------------------



 



ARTICLE XVII
ADVICE OF COUNSEL
     Employee acknowledges that the Company advised Employee to retain his own
counsel to review this Agreement and gave Employee sufficient time to obtain a
review of this Agreement by his own counsel.
ARTICLE XVIII
SECTION 409A OF THE CODE
     Anything in this Agreement to the contrary notwithstanding, if (A) on the
date of termination of Employee’s termination of employment with the Company or
an affiliate, any of the Company’s stock is publicly traded on an established
securities market or otherwise (within the meaning of Section 409A(a)(2)(B)(i)
of the Internal Revenue Code, as amended (the “Code”)), (B) if Employee is
determined to be a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code, (C) the payments exceed the amounts permitted
to be paid pursuant to Treasury Regulations section 1.409A-1(b)(9)(iii) and
(D) such delay is required to avoid the imposition of the tax set forth in
Section 409A(a)(1) of the Code as a result of such termination, Employee would
receive any payment that, absent the application of this Article XVIII, would be
subject to interest and additional tax imposed pursuant to Section 409A(a) of
the Code as a result of the application of Section 409A(2)(B)(i) of the Code,
then no such payment shall be payable prior to the date that is the earliest of
(1) 6 months after the date of termination of Employee’s employment,
(2) Employee’s death or (3) such other date as will cause such payment not to be
subject to such interest and additional tax (with a catch-up payment equal to
the sum of all amounts that have been delayed to be made as of the date of the
initial payment). It is the intention of the parties that payments or benefits
payable under this Agreement not be subject to the additional tax imposed
pursuant to Section 409A of the Code. To the extent such potential payments or
benefits could become subject to such Section, the parties shall cooperate to
amend this Agreement.

- 10 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement and
affixed their hands and seals the day and year first above written.

                  DOUBLE-TAKE SOFTWARE, INC.    
 
           
 
  By:   /s/ Dean Goodermote
 
        Dean Goodermote         Chief Executive Officer    
 
                /s/ David J. Demlow                   David J. Demlow        
5776 Kingfisher Place         Carmel, Indiana 46033    

- 11 -



--------------------------------------------------------------------------------



 



ADDENDUM A
WAIVER AND RELEASE OF CLAIMS AGREEMENT
     I HAVE BEEN ADVISED TO CONSULT AN ATTORNEY PRIOR TO SIGNING THIS AGREEMENT.
     I UNDERSTAND THAT I HAVE [FORTY-FIVE] [TWENTY-ONE] DAYS AFTER RECEIVING
THIS AGREEMENT TO CONSIDER WHETHER TO SIGN IT.
     AFTER SIGNING THIS AGREEMENT, I UNDERSTAND THAT I HAVE ANOTHER SEVEN DAYS
IN WHICH TO REVOKE IT, AND IT DOES NOT TAKE EFFECT UNTIL THOSE SEVEN DAYS HAVE
ENDED.
     In consideration of, and subject to, the payments to be made to me by
DoubleTake Software, Inc. (“DoubleTake Software” or the “Company”) or any of its
subsidiaries or affiliates, pursuant to the Letter Agreement dated as of
November 9, 2007 between DoubleTake Software and me (the “Letter Agreement”),
which I acknowledge that I would not otherwise be entitled to receive, I hereby
waive any claims I may have for employment or re-employment by the Company or
any subsidiary or affiliate thereof after the date hereof, and I further agree
to and do release and forever discharge the Company or any subsidiary or
affiliate of the Company and their respective past and present officers,
directors, shareholders, employees and agents from any and all claims and causes
of action, known or unknown, arising out of or relating to my employment with
the Company or any subsidiary or affiliate of the Company or the termination
thereof, including, but not limited to, wrongful discharge, breach of contract,
tort, fraud, any State’s Human Relations Act, the Americans with Disabilities
Act, Title VII of the Civil Rights Act of 1964, the Civil Rights Act of 1991,
Sections 1981-1988 of Title 42 of the U.S. Code, Older Workers’ Benefit
Protection Act, Family and Medical Leave Act, the Fair Labor Standards Act, any
State’s Wage Payment and Collection laws, the Age Discrimination in Employment
Act of 1967, the Pregnancy Discrimination Act, the Employee Retirement Income
Security Act of 1974 (“ERISA”), all as amended. Should I decide to file any
charge or legal claim against the Company, I agree to waive my right to recover
any damages or other relief awarded to me which arises out of any such charge or
legal claim made by me against the Company.
1
Confidential

 



--------------------------------------------------------------------------------



 



     In consideration of, and subject to, the payments to be made to me by
DoubleTake Software or any of its subsidiaries or affiliates, pursuant to the
Letter Agreement, which I acknowledge that I would not otherwise be entitled to
receive, I hereby agree not to make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage the Company or any of
its affiliates or their respective officers, directors, employees, advisors,
businesses or reputations. Notwithstanding the foregoing, nothing in this Letter
Agreement.
     Notwithstanding the foregoing or any other provision hereof, nothing in
this Waiver and Release of Claims Agreement shall adversely affect (i) my rights
under the Letter Agreement; (ii) my rights to vested benefits (other than
severance benefits) under any “employee benefit plan” (within the meaning of
Section 3(3) of ERISA) of the Company or any subsidiary or affiliate of the
Company; (iii) my rights to indemnification under any indemnification agreement,
applicable law and the certificates of incorporation and bylaws of the Company
and any subsidiary of the Company, and my rights under any director’s and
officer’s liability insurance policy covering me; or (iv) my rights to make
truthful statements or disclosures that are required by applicable law,
regulation or legal process .
     I acknowledge that I have signed this Waiver and Release of Claims
Agreement voluntarily, knowingly, of my own free will and without reservation or
duress, and that no promises or representations, written or oral, have been made
to me by any person to induce me to do so other than the promise of payment set
forth in the first paragraph above and the Company’s acknowledgment of my rights
reserved under the preceding paragraph above.
     I acknowledge that I have been given not less than [forty-five (45)]
[twenty-one (21)] days to review and consider this Waiver and Release of Claims
Agreement, and that I have had the opportunity to consult with an attorney or
other advisor of my choice and have been advised by the Company to do so if I
choose. I may revoke this Waiver and Release of Claims Agreement seven days or
less after its execution by providing written notice to the [Vice-President of
Human Resources] at the Company’s corporate headquarters (or some other
designee).
     Finally, I acknowledge that I have carefully read this Waiver and Release
of Claims Agreement and understand all of its terms. This is the entire
Agreement between the parties and is legally binding and enforceable.
2
Confidential

 



--------------------------------------------------------------------------------



 



     This Waiver and Release of Claims Agreement shall be governed and
interpreted under federal law and the laws of the Commonwealth of Massachusetts.
     I knowingly and voluntarily sign this Waiver and Release of Claims
Agreement and agree to be bound by its terms.

                          Date Delivered to       :   DOUBLETAKE SOFTWARE, INC.
   
 
                       
 
       
 
    Date Signed by       :   By:        
 
   
 
       
 
   
 
              Title:                         Seven-Day Revocation Period Ends:  
         
 
                                         
Signed:  
              Date:                          
 
                                         

3
Confidential

 



--------------------------------------------------------------------------------



 



ADDENDUM B
NON-DISCLOSURE CONFIDENTIALITY AGREEMENT
DOUBLE-TAKE SOFTWARE, INC.
David J. Demlow (hereinafter referred to as the “employee”) hereby acknowledges
that Double-Take Software, Inc., et al. (hereinafter referred to as the
“Corporation”) is engaged in the business of developing, selling, distributing,
supporting, installing and servicing computer related software. Both parties
agree that the operation of the business and performance of the work of the
Corporation involves special skills, knowledge, trade secrets, special
techniques, procedures or names and addresses of the customers, past and
present, of the Corporation. The employee acknowledges that he is being employed
with the express understanding that all of the foregoing shall not be divulged
or otherwise disclosed to anyone at any time.
It is further understood and agreed to by the employee, that during the time of
his employment by the Corporation, that his time and efforts will be exclusively
devoted to the Corporation’s business, and that he will not participate in any
activity of a similar nature with any other entity, in any capacity, (e.g.
sales, consulting, engineering, supervision or hands on activity). All computer
program source and information relating to such source code, trade secrets,
books, manuals, bulletins, work papers, files, reports and other related
materials are the property of the Corporation and must be returned to the
Corporation upon request or at the termination of employment, along with any
reproductions of such documentation.
Employee agrees to hold in confidence and to refrain from using or disclosing to
any third party, without prior written consent of Corporation, (a) any
information disclosed in confidence to employee by the Corporation, and (b) any
information developed or delivered by employee during the term of employee’s
employment by the Corporation. All computer program source and information
relating to such source code received, developed or delivered by employee in
connection with his employment shall be deemed confidential information and
belonging exclusively to the Corporation for purposes of this paragraph.
Employee agrees to provide the Corporation with all source code and complete
source code documentation for all computer programs developed or modified by
employee in the course of his employment by the Corporation. Ownership of all
goods, code, and materials, etc.; delivered by employee hereunder is hereby
assigned irrevocably to the Corporation, including but not limited to all
copyrights, trademarks, trade secrets and patent rights in such goods and
materials. Employee agrees to execute and return to the Corporation all
documents required by the Corporation from time to time to evidence, document
or, if necessary, to perfect such ownership, for any purpose desired by the
Corporation, and hereby appoints the Corporation employee’s attorney-in-fact
with full powers to execute such document itself in the event employee is unable
to provide the Corporation with such signed documents.
1
Confidential

 



--------------------------------------------------------------------------------



 



In the event the term of the employee’s employment shall expire or terminate,
employee agrees not to divulge any of the above information, etc., or to engage
or participate, directly or indirectly, for himself or on behalf of or for the
benefit of a third party, firm or corporation in developing products based on
the information gained during his term of employment by the Corporation.
Employee also agrees he will not participate, directly or indirectly, for
himself or on behalf of or for the benefit of a third party, firm or corporation
in soliciting competing products, services and/or solutions to the Corporation’s
existing customers or proposed customers (which were being solicited by the
Corporation during the time of his employment) for a period of two (2) years and
will not encourage, induce or attempt to induce any employee of the Corporation
to leave the employ of the corporation for a period of two (2) years.
The employee agrees that these terms are so vitally important to the operation
of the business of the Corporation, that any violation of the above conditions
will result in their termination of employment, forfeitures of any and all
benefits and bonuses accrued, as well as entitling the Corporation to any
injunctive relief allowed by Law.
This Agreement shall be governed by the Laws of the State of Massachusetts and
there are no understandings, agreements, representations, express or implied,
not specified herein.
AGREED TO BY:

         
     /s/ David J. Demlow
 
  10/31/06     
Employee
  (DATE)    
 
       
ACCEPTED BY:
       
 
       
 
       
     /s/ Dean Goodermote
 
       
For the Corporation
       
 
       
TITLE: Chief Executive Officer
 
       
 
  11/1/06    
 
  (DATE)    

2
Confidential

 